Citation Nr: 1729929	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-25 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a headache disability, claimed as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1973 to December 1993.  

This matter comes to the Board of Veterans' Appeals on an appeal from May and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 


FINDING OF FACT

The evidence of record favors a finding that the Veteran's headache disorder is aggravated by his service-connected hypertension.


CONCLUSION OF LAW

The criteria for service connection for headaches have been met on a secondary basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for his headache disorder. The Veteran contends that his headaches are secondary to his service-connected hypertension.  See the Veteran's August 2009 Notice of Disagreement; September 2013 Form 9.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Disabilities diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. 
§ 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. 38 C.F.R. § 3.310(a), (b) (2016). 

VA medical center (VAMC) medical records from 2016 indicate that the Veteran has experienced chronic headaches for years.   See the Veteran's October 24, 2016 VA Treatment report.  Indeed, at a July 2003 VA hypertension examination, the Veteran reported occasional headaches.   His private physician has also noted that the Veteran has a headache syndrome.  See the June 2009 letter from Dr. B.K.S.  

The Veteran was awarded service connection for hypertension in a September 2003 rating decision.

The key question at issue is whether the Veteran's service-connected hypertension has caused or aggravated the Veteran's headache disability. 

Significantly, a March 2009 VA examiner noted that one of the side effects of the Veteran's treatment for hypertension was headaches.  Under "Medical History," the examiner answered "Yes" to the question of whether there is a history of headaches related to hypertension.

Also in support of his claim, the Veteran has also submitted a June 2009 letter from his treating physician, Dr. B. K. S. The letter states that the Veteran's headache syndromes are exacerbated by his hypertension.  See letter received June 2009.

There is no medical opinion evidence of record contrary to those provided by the March 2009 VA examiner and Dr. B.K.S.  Although the evidence does not show that the Veteran's hypertension specifically caused his headache disability, there is evidence favoring a finding that at the very least his headaches are aggravated or exacerbated by his service-connected hypertension and/or his treatment for hypertension.  

The Board finds that there is probative, competent medical evidence of record that the Veteran has a current diagnosis of a headache disorder, and that such has been worsened by his service-connected hypertension. The benefit sought on appeal is granted.


ORDER

Service connection for a headache disability is granted on a secondary basis.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


